WARRANT NO. 1




THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL IN A FORM REASONABLY
SATISFACTORY TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.




T. O ENTERTAINMENT, INC.




Redeemable Warrant To Purchase Common Stock




Number of Shares: A number of shares that would equate to 1% of the issued and
outstanding Common Stock of the Company




Date of Issuance: As of October 31, 2012, but made effective as of November 12,
2012




T. O Entertainment, Inc., a Colorado corporation (the “Company”), hereby
certifies that, for Ten United States Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, TCA Global Credit Master Fund, LP, a Cayman Islands limited
partnership (“Holder”), the registered holder hereof or its permitted assigns,
is entitled, subject to the terms set forth below, to purchase from the Company
upon surrender of this Warrant, at any time or times on or after the date
hereof, but not after 11:59 P.M. Eastern Time on the “Expiration Date” (as
defined herein), that number identified above of fully paid and non-assessable
shares of “Common Stock” (as defined herein) of the Company (the “Warrant
Shares”) at the exercise price per share provided in Section 1(b) below or as
subsequently adjusted.




Section 1.




(a)

This Warrant is the common stock purchase warrant (the “Warrant”) issued
pursuant to a Credit Agreement dated the date hereof by and between the Company
and Holder, among others, as amended (the “Credit Agreement”).




(b)

Definitions. The following words and terms as used in this Warrant shall have
the following meanings:




(i)

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the State of Florida are authorized or required by law to
remain closed.








1







--------------------------------------------------------------------------------



(ii)

“Common Stock” means (i) the Company’s common stock, no par value per share, and
(ii) any capital stock into which such Common Stock shall have been changed or
any capital stock resulting from a reclassification of such Common  Stock.




(iii)

“Expiration Date” means 11:59 P.M. Eastern Time on the date that is ten (10)
years from the Issuance Date or, if such date does not fall on a Business Day,
the next Business Day thereafter occurring.




(iv)

“Issuance Date” means the date of the Credit Agreement.




(v)

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.




(vi)

 “Securities Act” means the Securities Act of 1933, as amended.




(vii)

 “Warrant” means this Warrant and all Warrants issued in exchange, transfer or
replacement thereof.




(viii)

 “Warrant Exercise Price” shall be One Thousandth of One Dollar (US$0.001) per
share or as subsequently adjusted as provided in Section 8 hereof.




(ix)

“Warrant Shares” means the shares of Common Stock issuable at any time upon
exercise of this Warrant.




(c)

Other Definitional Provisions.




(i)

Except as otherwise specified herein, all references herein: (A) to the Company
shall be deemed to include the Company’s successors; and (B) to any applicable
law defined or referred to herein shall be deemed references to such applicable
law as the same may have been or may be amended or supplemented from time to
time.




(ii)

When used in this Warrant, the words “herein”, “hereof”, and “hereunder” and
words of similar import, shall refer to this Warrant as a whole and not to any
provision of this Warrant, and the words “Section”, “Schedule”, and “Exhibit”
shall refer to Sections of, and Schedules and Exhibits to, this Warrant unless
otherwise specified.




(iii)

Whenever the context so requires, the neuter gender includes the masculine or
feminine, and the singular number includes the plural, and vice versa.




Section 2.

Exercise of Warrant. Subject to the terms and conditions hereof, this Warrant
may be exercised by the holder hereof then registered on the books of the
Company, in whole or in part, at any time on any Business Day on or after 9:00
A.M. on such Business Day, commencing with the first day after the Issuance
Date, and prior to 11:59 P.M.  Eastern Time on the Expiration Date, by: (i)
delivery of a written notice, in the form of the subscription notice attached as
Exhibit A hereto (the “Exercise Notice”), of such holder’s election to exercise
this Warrant, which notice shall specify the number of Warrant Shares to be
purchased; and (ii) payment to the Company of an amount equal to the Warrant
Exercise





2







--------------------------------------------------------------------------------

Price(s) applicable to the Warrant Shares being purchased, multiplied by the
number of Warrant Shares (at the applicable Warrant Exercise Price) as to which
this Warrant is being exercised (plus any applicable issue or transfer taxes)
(the “Aggregate Exercise Price”) in cash, check from Holder, or wire transfer of
immediately available funds, to a common carrier for overnight delivery to the
Company. To effect an exercise of this Warrant, the Holder shall not be required
to physically surrender this Warrant to the Company unless the entire amount of
the Warrant is being exercised. Partial exercises of this Warrant shall have the
effect of lowering the amount of Warrant Shares available for exercise under
this Warrant in an amount equal to the applicable exercise. The Holder and the
Company shall maintain records showing the amount of this Warrant exercised and
the date of such exercise. The Holder, and any assignee by acceptance of this
Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following an exercise of a portion of this Warrant, the amount of
Warrant shares into which this Warrant is exercisable may be less than the
amount stated on the face hereof. In the event of any exercise of the rights
represented by this Warrant in compliance with this Section 2, the Company
shall, no later than the tenth (10th) Business Day following the date of receipt
of the Exercise Notice and the Aggregate Exercise Price (the “Exercise Delivery
Documents”), issue and surrender to a common carrier for overnight delivery to
the address specified in the Exercise Notice, a certificate, registered in the
name of the Holder or its nominee, for the number of shares of Common Stock to
which the Holder shall be entitled pursuant to such request. Upon delivery of
the Exercise Delivery Documents, the Holder of this Warrant shall be deemed for
all corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised. In the case of a dispute
as to the determination of the Warrant Exercise Price or the arithmetic
calculation of the Warrant Shares, the Company shall promptly issue to the
Holder the number of Warrant Shares that is not disputed and shall submit the
disputed determinations or arithmetic calculations to the Holder via e-mail or
facsimile within three (3) Business Days of receipt of the holder’s Exercise
Notice. If the Holder and the Company are unable to agree upon the determination
of the Warrant Exercise Price or arithmetic calculation of the Warrant Shares
within one (1) day of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall within one (1) Business
Day submit via e-mail or facsimile: (i) the disputed determination of the
Warrant Exercise Price to an independent, reputable investment banking firm; or
(ii) the disputed arithmetic calculation of the Warrant Shares to its
independent, outside accountant. The Company shall cause the investment banking
firm or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
forty-eight (48) hours from the time it receives the disputed determinations or
calculations. Such investment banking firm’s or accountant’s determination or
calculation, as the case may be, shall be deemed conclusive absent manifest
error. No fractional Warrant Shares are to be issued upon any partial exercise
of this Warrant, but rather the number of Warrant Shares issued upon such
exercise of this Warrant shall be rounded up to the nearest whole number.




Section 3.

Covenants as to Common Stock. The Company hereby covenants and agrees as
follows:




(a)

This Warrant is, and any Warrants issued in substitution for or replacement of
this Warrant will upon issuance be, duly authorized and validly issued.








3







--------------------------------------------------------------------------------



(b)

All Warrant Shares which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and non-assessable and free from all taxes, liens and charges with respect to
the issue thereof.




(c)

The Company at all times during the term of this Warrant shall reserve for
issuance upon exercise of this Warrant such number of shares of its Common Stock
as shall be required for issuance of all Warrant Shares.




(d)

This Warrant will be binding upon any entity succeeding to the Company by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets.




Section 4.

Mandatory Redemption.




(a)

Unless this Warrant is exercised in full prior to the “Redemption Date” (as
hereinafter defined), the Company shall have an affirmative obligation to redeem
this Warrant, in full, on or prior to May 12, 2013 (the “Redemption Date”)
(provided that if the Redemption Date is not a Business Day, then the next
Business Day thereafter occurring), for a redemption price equal to Forty-Five
Thousand Dollars ($45,000). The Company shall deliver such redemption price to
the Holder by wire transfer of immediately available US funds to an account
designated by the Holder by no later than 2:00 PM, EST, on the Redemption Date.




(b)

Failure to redeem this Warrant in accordance with this Section 4 shall
constitute a default under this Warrant and the Credit Agreement.




Section 5.

Taxes. The Company shall pay any and all taxes, including any applicable
withholding, which may be payable with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant.




Section 6.

Warrant Holder Not Deemed a Stockholder. Except as otherwise specifically
provided herein or in the Credit Agreement, no holder, as such, of this  Warrant
shall be entitled to vote or receive dividends or be deemed the holder of shares
of capital stock of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the holder hereof, as such, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the holder of this Warrant of the Warrant
Shares which he or she is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on such holder to purchase any securities (upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company. Notwithstanding this Section 6, the Company will provide the holder of
this Warrant with copies of the same notices and other information given to the
stockholders of the Company generally, contemporaneously with the giving thereof
to the stockholders.




Section 7.

Ownership and Transfer.








4







--------------------------------------------------------------------------------



(a)

The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant, in which the Company shall record the name
and address of the person in whose name this Warrant has been issued, as well as
the name and address of each transferee. The Company may treat the person in
whose name any Warrant is registered on the register as the owner and holder
thereof for all purposes, notwithstanding any notice to the contrary, but in all
events recognizing any transfers made in accordance with the terms of this
Warrant.




(b)

Subject to compliance with any applicable securities laws and the conditions set
forth herein, this Warrant and all rights hereunder are transferable, in whole
or in part, upon surrender of this Warrant at the principal office of the
Company, together with a written assignment of this Warrant and funds sufficient
to pay any transfer taxes payable upon the making of such transfer. Upon such
surrender and, if required, such payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.




Section 8.

Adjustment of Warrant Exercise Price and Number of Shares. The

Warrant Exercise Price and the number of shares of Common Stock issuable upon
exercise of this Warrant shall be adjusted from time to time as follows:




(a)

Subdivision or Combination of Shares. The number and kind of securities
purchasable upon the exercise of this Warrant and the Warrant Exercise Price
shall be subject to adjustment from time to time upon the happening of any of
the following. In case the Company shall (i) pay a dividend in shares of Common
Stock or make a distribution in shares of Common Stock or any other security of
the Company or its subsidiaries (“Other Securities”) to holders of its
outstanding Common Stock, (ii) subdivide its outstanding shares of Common Stock
into a greater number of shares, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock, then the number
of Warrant Shares purchasable upon exercise of this Warrant immediately prior
thereto shall be adjusted so that the Holder shall be entitled to receive the
kind and number of Warrant Shares or Other Securities of the Company which it
would have owned or have been entitled to receive had such Warrant been
 exercised in advance thereof. Upon each such adjustment of the kind and number
of Warrant Shares or Other Securities of the Company which are purchasable
hereunder, the Holder shall thereafter be entitled to purchase the number of
Warrant Shares or Other Securities resulting from such adjustment at a Warrant
Exercise Price per Warrant Share or other security obtained by multiplying the
Warrant Exercise Price in effect immediately prior to such adjustment by the
number of Warrant Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Warrant Shares or Other Securities of
the Company resulting from such adjustment. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.








5







--------------------------------------------------------------------------------



(b)

Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the share capital of the
Company, or any consolidation or merger of the Company with another Person, or
the sale of all or substantially all of its shares and/or assets or other
transaction (including, without  limitation, a sale of substantially all of its
assets followed by a liquidation) shall be effected in such a way that holders
of Common Stock shall be entitled to receive shares, securities or other assets
or property, then, as a condition of such recapitalizations, reclassifications,
reorganizations, consolidations, mergers or sales, lawful and adequate
provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the Warrant Shares
of the Company immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby) such shares, securities or other
assets or property as may be issued or payable with respect to or in exchange
for the number of outstanding Warrant Shares which such Holder would have been
entitled to receive had such Holder exercised this Warrant immediately prior to
the consummation of such recapitalizations, reclassifications, reorganizations,
consolidations, mergers or sales. The Company or its successor shall promptly
issue to Holder a new Warrant for such new securities or other property. The new
Warrant shall provide for adjustments which shall be as nearly equivalent as may
be practicable to give effect to the adjustments provided for in this Section
including, without limitation, adjustments to the Warrant Exercise Price and to
the number of securities or property issuable upon exercise of the new Warrant.
The provisions of this Section shall similarly apply to successive
recapitalizations, reclassifications, reorganizations, consolidations, mergers
or sales.




(c)

Notice of Adjustment. Whenever the number of Warrant Shares or number or kind of
securities or other property purchasable upon the exercise of this Warrant or
the Warrant Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and Other Securities or property) purchasable upon the exercise
of this Warrant and the Warrant Exercise Price of such Warrant Shares (and Other
Securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.




(d)

Notice to Allow Exercise by Holder. If: (A) the Company shall declare a dividend
(or any other distribution in whatever form) on the Common Stock,  (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock, (C) the Company shall authorize the granting to all holders of
the Common Stock of rights or warrants to subscribe for or purchase any shares
of capital stock of any class or of any rights, (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of exercise of this
Warrant, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Company’s records, at least twenty (20) calendar days
prior to the applicable record or  effective date hereinafter specified, a
notice stating: (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the





6







--------------------------------------------------------------------------------

holders of the Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined, or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of the Common Stock of record shall be
entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange, provided that the failure to deliver such
notice or any defect therein or in the delivery thereof shall not affect the
validity of the corporate action required to be  specified in such notice. The
Holder is entitled to exercise this Warrant during the 20-day period commencing
on the date of such notice through the effective date of the event triggering
such notice.




Section 9.

Restrictive Legend. This Warrant and the Warrant Shares have not been registered
under the United States Securities Act of 1933, as amended, (the  “Securities
Act") and the Warrants have been and the Warrant Shares, upon exercise of the
Warrants, will be issued pursuant to exemptions from the registration
requirements of the Securities Act. Neither this Warrant nor any of the Warrant
Shares or any other security issued or issuable upon exercise of this Warrant
may be sold, transferred, pledged or hypothecated in the absence of an effective
registration statement under the Securities Act relating to such security or an
exemption from the registration requirements of the Securities Act. The Holder
understands that this Warrant constitutes and the Warrant Shares upon issuance
will constitute “restricted securities” under the Securities Act. The Holder
acknowledges and agrees that, unless registered, all certificates representing
the Warrant Shares will be endorsed with the following legend:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY NOT
BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”




Section 10.

Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost, stolen,
mutilated or destroyed, the Company shall promptly, on receipt of an
indemnification undertaking (or, in the case of a mutilated Warrant, the
Warrant), issue a new Warrant of like denomination and tenor as this Warrant so
lost, stolen, mutilated or destroyed.




Section 11.

Notices. All notices of request, demand and other communications hereunder shall
be addressed to the parties as follows:








7







--------------------------------------------------------------------------------





If to the Company:

 

T. O Entertainment, Inc.

90 Madison Street, Suite 701

Denver, CO 80206

Attention: Mr. Arnold Tinter

Telephone: (303) 329-3008

Facsimile: (303) 329-3819

E-Mail: atinter@c-fgroup.com

 

 

 

With a copy to:

 

Frascona, Joiner, Goodman and Greenstein, P.C.

4750 Table Mesa Drive

Boulder, CO 80305-5575

Attention: Gary S. Joiner, Esq.

Telephone: (303) 494-3000

E-Mail: gary@frascona.com

 

 

 

If to the Holder:

 

TCA Global Credit Master Fund, LP

1404 Rodman Street

Hollywood, FL 33020

Attn: Mr. Robert Press

Telephone: (786) 323-1650

Facsimile: (786) 323-1651

E-Mail: bpress@trafcap.com

 

 

 

With a copy to:

 

David Kahan, P.A.

6420 Congress Ave., Suite 1800

Boca Raton, Florida 33487

Attn: David Kahan, Esq.

E-Mail: david@dkpalaw.com




unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) Business Days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) Business Day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a Business Day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following Business Day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Warrant may be sent by facsimile, e-mail, or other method of delivery, but
shall be deemed to have been delivered only when the sending party has confirmed
(by reply e-mail or some other form of written confirmation) that the notice has
been received by the other party.




Section 12.  

Amendment and Waiver. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.








8







--------------------------------------------------------------------------------



Section 13.

Descriptive Headings; Governing Law. The descriptive headings of the several
sections and paragraphs of this Warrant are inserted for convenience only and do
not constitute a part of this Warrant. The corporate laws of the State of Nevada
shall govern all issues concerning the relative rights of the Company and its
stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Nevada without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Nevada or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Nevada. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state courts sitting in Clark
County, Nevada and the United States District Court for the District of Nevada
for the adjudication of any dispute hereunder or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing herein shall limit or impair the Holder’s ability to enforce
this Warrant in any other jurisdiction. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Warrant and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.




Section 14.

Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR EACH PARTY HERETO TO ENTER
INTO THIS WARRANT, THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS WARRANT AND/OR ANY AND ALL OF
THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.




[Signatures on the following page]








9







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of the
date first set forth above.







T. O ENTERTAINMENT, INC.




By:

/s/Takeichi Honda

Name:

Takeichi Honda

Title:

Chief Executive Officer








10







--------------------------------------------------------------------------------

EXHIBIT A TO WARRANT




EXERCISE NOTICE




TO BE EXECUTED

BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT




T.O ENTERTAINMENT, INC.




The undersigned holder hereby exercises the right to purchase ______________ of
the shares of Common Stock (“Warrant Shares”) of T.O Entertainment, Inc., a
Colorado corporation (the “Company”), evidenced by the attached Warrant (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.




1.

Payment of Warrant Exercise Price. The holder herewith pays the sum of

$______________ to the Company in accordance with the terms of the Warrant.




2.

Delivery of Warrant Shares. The Company shall deliver to the holder _________
Warrant Shares in accordance with the terms of the Warrant.




Date: _______________ __, ______




Name of Registered Holder




By:

 

Name:

 

Title:

 














A-1





